Citation Nr: 0431264	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from November 1940 to November 
1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The Board previously remanded this case to the RO in 
September 2003.  


FINDING OF FACT

The competent and probative evidence of record establishes 
that the veteran's current low back disorder is not the 
result of in-service disease or injury.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, was signed into law in November 
2000, and has been codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for enhanced notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  


As required by 38 U.S.C.A. § 5103(a), prior to the initial 
decision by the VA agency of original jurisdiction, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or state 
something to the effect that the claimant should give us 
"everything you've got" pertaining to the claim(s).  

In the instant case, the agency of original jurisdiction 
decision (the RO) notified the veteran of the passage of the 
VCAA and of the information and evidence not of record that 
was necessary to substantiate the claim, by letter in October 
2002 and March 2004.  The RO issued the notification letter 
subsequent to the initial adverse determination in July 1999; 
however, that rating decision was made prior to the enactment 
of the VCAA.  

The RO's letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by obtaining such 
evidence.  

In addition, the RO notified veteran of the reasons why he 
was not entitled to service connection in the July 1999 
rating decision, a February 2000 statement of the case (SOC), 
and supplemental statements of the case (SSOCs) dated in 
2000, 2002, and 2004.  The SOC and SSOCs also fully provided 
the laws and regulations pertaining to entitlement to the 
benefit sought, and included a detailed explanation as to why 
the veteran had no entitlement under the applicable laws and 
regulations based upon the evidence provided and secured.  
The duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, neither the veteran nor his representative has 
identified any pertinent VA or private medical treatment that 
has not been obtained for the record.  The evidence includes 
all relevant post-service VA and private medical treatment 
records.  It does not appear that there are additional 
medical treatment records that are necessary to proceed to a 
fully reasoned decision by the Board.  

In this case, the veteran has undergone multiple examinations 
of his low back.  This includes examinations by his treating 
physicians and during two VA compensation examinations.  
These physicians have all rendered opinions on the issue of 
causation of the veteran's current low back disorder.  Many 
of these opinions are based, at least in part, on the 
veteran's service medical records and his post-service 
treatment records.  The Board finds that additional 
development is not necessary to make a decision on the claim 
in this case.  The medical evidence and opinions contained in 
the above examination reports demonstrate that there is no 
reasonable possibility that any further assistance VA might 
provide to the claimant would substantiate the claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Consequently, no further development is necessary for 
resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that the veteran has a 
current disability that is the result of disease or injury 
which was incurred in active military service or, if the 
veteran's disability pre-existed active service, it must have 
been aggravated therein.  38 U.S.C.A. §§ 1110, 1111; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types, and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304.

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. 1101, 1112(a)(1), 1113; 38 C.F.R. 
3.307, 3.309(a).

With a chronic disease shown as such in service (or within 
the presumption period provided under section 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for Veteran Claims (CAVC) has held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence preponderates in support of 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify" (citations omitted)).

The veteran contends that he injured his back during active 
service in an August 1942 accident and has suffered low back 
pain, due to that injury, ever since service.  He asserts 
that his condition worsened over the years and ultimately 
required surgery.  He argues that his treating physicians 
have provided a direct medical nexus between his current back 
condition and the injury sustained during active service.  

The service medical records (SMRs) show the veteran sustained 
multiple contusions to the right orbital region and both 
knees in a motor vehicle accident on August 23, 1942.  The 
admission records indicate that he also had a neck bruise and 
a chest bruise.  The records further show that a military 
truck in which he was riding collided with a civilian truck 
upon returning from the beach.  The records do not include a 
history that the veteran had been thrown 25 feet from the 
vehicle.  The veteran reported details of the accident, but 
he did not relate having been thrown from the vehicle.  None 
of the contemporaneous hospital records shows that the 
veteran sustained a low back injury or that he complained of 
low back symptoms at that time.  In fact, a physical 
examination of the bones, joints, and muscular system on the 
following day was reported as normal.  He was given bed rest, 
and his wounds were treated and dressed.  He was asymptomatic 
and ambulatory on August 27, 1942, and he returned to duty 
the following day.  

The SMRs further show that the veteran was admitted to a 
medical facility on April 5, 1944, for complaints of back 
pain in the lumbosacral region.  Upon admission, the veteran 
stated that he had sustained a low back injury in a vehicular 
accident approximately 18 months earlier.  He also indicated 
that he had sustained a spinal fracture at that time.  There 
is a notation that the veteran had an old fracture of the 
spine.  The admission diagnosis was spondylolisthesis of the 
5th lumbar vertebra on the 1st sacral segment (L5 on S1).  
Physical examination showed that the veteran stood erect 
without muscle spasm, and there was a slight increase of the 
lumbar lordosis.  All spinal motion was normal, but there was 
a slight tenderness about the lumbosacral junction.  On the 
following day an X-ray examination of the lumbosacral spine 
was performed.  This revealed no evidence of any changes 
involving the bones comprising the lumbosacral spine.  The 
final summary states that the veteran had been admitted for 
back pain, supposedly secondary to an old fracture sustained 
in an accident.  The examiner stated that both physical and 
X-ray examinations were negative.  The final diagnosis was 
chronic, mild, bilateral lumbago from an undetermined cause.  
The examiner stated that the disability presented was 
incurred in the line of duty, but was transitory and not 
incapacitating.  The veteran returned to duty, unimproved, on 
May 18, 1944.  

There were no additional complaints of, or treatment for low 
back symptoms, shown in the SMRs.  During a November 1945 
medical examination the examiner listed lumbar lordosis as a 
musculoskeletal defect.  The examiner noted that this was the 
result of a severe contusion of the lumbar spine sustained in 
1942.  During the veteran's final medical separation 
examination in November 1948, there were no musculoskeletal 
defects complained of or reported.  

Although the SMRs show that the veteran sustained contusions 
in the 1942 motor vehicle accident, they do not show that he 
sustained a low back injury at that time.  Later, when the 
veteran was hospitalized in 1944 for low back pain, physical 
examination failed to reveal a low back disability other than 
an increase in lumbar lordosis.  Moreover, the X-ray 
examination performed at that time showed no evidence of any 
changes involving the bones comprising the lumbosacral spine, 
nor did it disclose an old spinal fracture.  While the 
veteran was given a diagnosis of chronic, mild, bilateral 
lumbago from an undetermined cause, noted to have been 
incurred in the line of duty, the examiner stated that the 
disability presented was transitory, and not incapacitating.

In fact, the remaining SMRs show that the veteran sought 
treatment for other medical complaints during the remainder 
of his active service, but did not seek further treatment 
referable to any back pain.  During the final medical 
separation examination in November 1948, there were no 
musculoskeletal defects reported.  The above evidence 
demonstrates that, although the veteran did incur an injury 
characterized as "lumbago" during active service, that 
condition was reported by an examining medical professional 
in service to be acute and transitory, and there is no 
chronic back disorder shown in service.  

Since the fact of chronicity in service is not adequately 
supported, a showing of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004)  The Board recognizes that service connection 
may be established under the continuity-of-symptomatology 
provision of section 3.303(b), which obviates the need for 
medical evidence of a nexus between present disability and 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
only proviso, however, is that there be competent medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and any earlier post-service 
symptomatology, unless such a relationship is one to which a 
lay person's observation is competent.  

The veteran has testified that he suffered constant back pain 
since the injury in 1942, until he finally received medical 
treatment for his symptoms and underwent surgery in 1989.  He 
asserts that he treated himself with home remedies for his 
back pain, which included daily hot baths, massages, and 
medicines.  

Initially, the Board notes that a diagnosis of arthritis 
involving the lumbosacral spine is not shown to a compensable 
degree during the first post-service year.  Therefore, 
service connection on a presumptive basis is not for 
application.  

With regard to a direct connection between the veteran's 
currently claimed back disability and service, the Board 
finds that the probative evidence does not establish a 
showing of continuity of symptomatology after discharge due 
to disease or an injury in service.  

The evidence does show that the veteran was hospitalized from 
June 1952 to August 1952 for urethral pain.  At that time, 
the veteran provided a history of his in-service 
hospitalization for bilharzias and treatment for acute 
urethritis, but he did not provide prior medical history of 
chronic and ongoing back pain during or since active service, 
despite having undergone a physical examination.  In 
addition, his physical examination was negative for any back 
disorder at that time.  

The veteran filed an application for service connection for 
VA compensation in April 1957 for schistosomiasis, which had 
been treated during the hospitalization in 1952, but he did 
not claim service connection for a chronic back disorder.  In 
fact, during the September 1957 VA compensation examination, 
the veteran listed his present complaints as generalized 
arthralgia of several years duration, with swelling affecting 
his knees and wrists, and chronic prostatitis.  He did not 
complain of back pain or relate a history of chronic back 
pain.  Examination of the musculoskeletal system at that time 
was normal, and there were no low back diseases or injuries 
reported or listed.  

The post-service medical evidence shows the veteran was seen 
for low back pain in December 1988.  At that time he stated 
that his low back pain episodes were two years old.  He also 
stated that he began having pain in his legs at age 55.  He 
did not relate any history of ongoing, chronic low back pain 
since active service.  X-ray examination showed a 
levoscoliotic tilt and spondyloarthritic changes of the 
lumbar spine.  A computerized tomography (CT) scan showed 
mild spinal canal stenosis, foraminal stenosis, disc 
herniation, degenerative facet joint disease, and severe 
spinal canal stenosis due to ligament and facet joint 
hypertrophy.  These CT findings were shown to affect the 
lumbosacral spine variously from L2/L3 through L5/S1.  

Subsequently, the veteran was admitted in June 1989 for a 
possible lumbar laminectomy.  At the time of admission the 
veteran stated that he had a four-year history of back pain.  
He did not report having had a history of chronic low back 
pain since active service.  He underwent a lumbar myelogram 
at that time, which revealed a complete block at the L4-L5 
level, which appeared to be an extradural lesion, most likely 
a herniated disc.  Two days later he underwent surgery for 
removal of the disc.  The final diagnosis was lumbar canal 
stenosis with herniated disc at L4 and severe facetal 
degeneration at the L3 and L4 segments.  

The initial medical evidence documenting the veteran's 
history that he sustained a low back injury in the 1942 
accident and has had chronic back pain since that time 
consists of the statements in the record from private 
physicians.  These are dated from November 1998 to November 
2000.  They are also the initial evidence indicating that the 
veteran had been thrown out of a jeep 25 feet to the pavement 
in that accident.  If any such statement intimates that he 
currently suffered from residuals of that injury, it could 
not be considered competent medical evidence of a nexus to 
service, because the veteran's lay statements to a physician, 
and the physician's transcription of such medical history, 
cannot transform the information into competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

As outlined above, the veteran's current testimony and 
statements that he has had continuous low back pain since the 
1942 accident is not consistent with the post-service 
statements of medical history reported by the veteran until 
after the 1989 surgery.  In fact, the statements made to his 
physician in 1988 and June 1989 conflict with his current 
allegation of continuous back pain since active service.  
Thus, the probative evidence does not establish continuity of 
symptomatology due to an injury in service.  

The veteran's assertions as to having residuals of a back 
injury that occurred during his period of active service 
cannot be deemed as competent medical evidence.  As a 
layperson, he is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, which requires specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Nor is the Board 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the veteran 
has residuals of a back injury that are related to his period 
of active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Lacking competent evidence of continuity of back disability 
from the 1940s to the 1980s, the final question in this case 
is whether the record otherwise establishes a nexus, or a 
link, between the veteran's current low back disorder and the 
1942 accident or any other incident or event in active 
service.  As noted, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The definitive issue in this case is medical in nature; 
therefore, competent medical nexus evidence is required to 
support the claim for service connection.  While the veteran 
is competent as a layperson to relate symptoms such as pain, 
he is not competent to render a medical nexus opinion that 
relates his current disability to active service.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (holding that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Espiritu v. Derwinski, supra 
(a witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The evidence in support of this claim consists of the 
opinions from several private treating physicians, which are 
dated from November 1998 to November 2000.  The evidence 
against the claim consists of the August 2003 and March 2004 
VA examination findings and VA medical opinions.  For the 
reasons set forth below, the Board finds that the VA opinions 
have greater probative value than the private medical 
opinions.  

In the November 1998 statement the physician opined that, 
based upon the given history and records reviewed, it is with 
a degree of medical certainty that the veteran's current 
condition is due to the 1942 accident.  The physician 
reported that the veteran had been thrown out of a jeep 25 
feet to the pavement in that accident, and sustained multiple 
body trauma.  The veteran stated he suffered trauma to both 
knees and his low back at that time.  The physician noted 
that sophisticated radiological studies were not available 
throughout all the years he complained of low back pain, and 
that a specific diagnosis could not have been made at that 
time due to the paucity of diagnostic tools at the time of 
the original event.  The physician surmised that there was a 
gradual deterioration of the back condition, due to soft 
tissue injury at the time of his accident, which rendered his 
back unstable and fostered the progressive degeneration of 
his low back.  

A September 1999 statement notes the 1989 surgery and current 
findings of acquired spinal stenosis secondary to 
degenerative and post-traumatic disease.  The physician 
stated there is no doubt that such condition may be related 
to an old history of low back trauma as claimed in relation 
to an accident in 1942.  

A September 2000 statement generally contains a notation of 
an accident in 1942 and hospitalization in 1944 for lumbago, 
the veteran's ongoing back pain history after active service, 
and the current medical findings.  The physician did not 
provide a nexus between the current low back disorder and the 
1942 accident.  

Finally, there are two statements from a physician that are 
dated in October 2000 and November 2000.  They are similar.  
One is typed and one is handwritten.  The physician states 
that the veteran's low back disability dates back to the 
August 1942 accident.  In both statements the physician 
states that the veteran reported that he had been thrown out 
of a jeep 25 feet to the pavement in that accident and 
sustained multiple body trauma.  The physician states that 
the veteran continued to complain of low back pain after that 
episode, but received conservative treatment only.  The 
physician reported the post-service medical history and a 
current diagnosis of degenerative changes of the lumbar spine 
secondary to discogenic disease.  This physician opined that 
the etiology of the findings of the lumbar spine at multiple 
levels are secondary to trauma received in the vehicular 
accident in 1942.  

Although the above opinions are based upon a review of 
service medical records and the veteran's post-service 
medical treatment, they do not take into account all the 
service medical records, or address the fact that there is no 
record of a low back injury having been sustained in the 
August 1942 accident.  The only injuries documented following 
the accident were multiple contusions to the right orbital 
region and both knees, and a neck bruise and a chest bruise.  
The records also do not include a history that the veteran 
had been thrown 25 feet from the vehicle.  These physicians 
premised their opinion upon this fact, and it simply is not 
shown in the records.  The veteran reported details of the 
accident at that time, but he did not relate having been 
thrown from the vehicle.  None of the hospital records show 
that the veteran sustained a low back injury or that he 
complained of low back symptoms at that time.  In fact, a 
physical examination of the bones, joints, and muscular 
system on the following day was normal.  These physicians 
also do not address the fact that during the April 1944 
hospital admission an X-ray examination of the lumbosacral 
spine revealed no evidence of any changes involving the bones 
comprising the lumbosacral spine.  In fact, the examiner 
stated that the physical and X-ray examinations were 
negative.

These physicians also did not address the fact that there was 
no treatment for, or complaints of, ongoing back pain during 
the veteran's remaining four years of active service.  The 
service medical records show the veteran was seen for 
unrelated physical complaints on other occasions during that 
time, but that there were no complaints of continued low back 
pain.  These physicians also do not account for the fact that 
during the veteran's final medical separation examination, in 
November 1948, there were no musculoskeletal defects.  The 
physicians opine that the veteran experienced a gradual 
deterioration of his back condition, due to soft tissue 
injury at the time of his accident, which rendered his back 
unstable and fostered the progressive degeneration of his low 
back.  However, it has been the veteran's testimony that he 
has had continuous low back pain since the 1942 accident.  
The physicians do not address the fact that during a 1952 
hospitalization the veteran provided a history of his in-
service hospitalization for bilharzias and treatment for 
acute urethritis, while saying nothing about any prior 
medical history of chronic and ongoing back pain during or 
since active service, despite having undergone a physical 
examination.  In addition, physical examination was negative 
at that time.

Moreover, the veteran filed an application for service 
connection and VA disability compensation in April 1957 for 
schistosomiasis, but he did not claim service connection for 
a chronic back disorder.  In fact, during the September 1957 
VA compensation examination, the veteran listed his present 
complaints as generalized arthralgia with swelling affecting 
his knees and wrists of several years duration, and chronic 
prostatitis.  He did not complain of back pain or relate a 
history of chronic back pain.  Examination of the 
musculoskeletal system at that time was normal, and there 
were no low back diseases or injuries reported or listed.

Finally, these physicians do not account for the veteran's 
own reported history of when his low back pain began.  The 
post-service medical evidence shows that the veteran was seen 
for low back pain in December 1988.  At that time he stated 
that his low back pain episodes were two years old.  He also 
stated that he began having pain in his legs at age 55.  
Also, during his June 1989 hospitalization the veteran stated 
that he had a four-year history of back pain.  He did not 
report having had a history of chronic low back pain since 
active service.

In sum, therefore, the Board finds that these medical 
opinions are not entitled to a high degree of probative value 
because they are based upon an inaccurate factual history 
provided by the veteran, and they do not include independent 
reasons for the conclusions based on all the objective 
findings and statements of history contained in the evidence 
of record.  

Conversely, the VA medical opinions are entitled to a greater 
degree of probative value on the issue of causation, for 
several reasons.  

During the August 2000 VA examination the physician certified 
review of the entire evidence of record.  This included 
specific citations to all the service medical records, the 
post-service medical evidence, and the November 1998 and 
September 1999 private medical opinions.  Based upon a 
physical examination and review of the medical evidence, the 
diagnosis was mild chronic lumbago and disc desiccation at 
L2-L3 and L5-S1, with no evidence of herniated nucleus 
pulposus or significant neural foramina compromise, with mild 
degenerative joint disease and mild sacroiliitis of the 
lumbar spine.  The physician fully referenced the records 
pertaining to the August 1942 accident and noted that there 
no complaints of low back pain during that admission.  The 
physician also fully cited the 1944 admission and noted that 
the physical and X-ray examinations were negative.  This 
physician noted the fact that the April 1944 X-ray 
examination of the lumbosacral spine revealed no evidence of 
any changes involving the bones comprising the lumbosacral 
spine.  The physician also noted the fact that the medical 
examiner at that time concluded that the veteran's lumbago 
diagnosis was transitory in nature, and not incapacitating.  
This physician also cited the fact that the veteran was not 
seen for continued low back pain during his ensuing four 
years of active service.  The physician also noted the fact 
that the veteran first claimed service connection for a back 
condition 46 years after the 1942 accident.  Based on the 
examination and review of the evidence and for all the 
reasons provided, the physician opined that the veteran's 
present back disability (residuals of surgery and discogenic 
disease) is not related or secondary to the lumbago diagnosed 
during active service.  

During the March 2004 VA examination, the examiner provided 
an even more detailed citation to all the evidence of records 
for his conclusion.  Based on the examination, the diagnosis 
was lumbar canal stenosis, lumbar laminectomy, and lumbago.  
A review of this examination report demonstrates that the 
examiner carefully reviewed and cited to all the service 
medical records, the post-service medical evidence, and the 
private medical opinions.  This examiner also pointed out the 
fact that the August 1942 hospitalization records show the 
veteran sustained wounds to the right frontal orbital region 
and both knees and bruises to the neck and chest.  The 
examiner cited the fact that these hospitalization records 
are completely silent as to complaints or objective findings 
regarding the lumbar spine, despite his undergoing an 
examination at that time.  This examiner also cited the fact 
that during the 1944 hospitalization physical examination was 
normal and X-ray examination of the lumbosacral spine 
revealed no evidence of any changes involving the bones 
comprising the lumbosacral spine.

More important, the examiner cited the fact that after the 
1944 admission there were no further complaints of or 
treatment for low back pain for over four years, and the 
November 1948 medical examination is completely silent as to 
any back abnormality.  In addition, this examiner cited the 
fact that the September 1957 VA general medical examination 
was also completely silent as to any back abnormality.  He 
also noted that the veteran related to the examiners during 
the June 1989 hospitalization when his low back pain and 
lower extremity pain began.  This was many years after 
separation from active service.  The examiner determined that 
the SMRs do not show the veteran severely injured his back in 
the 1942 accident, and that the condition diagnosed during 
service in 1944 was acute in nature and is not related to the 
post-service herniated disc with canal stenosis, which was 
diagnosed many years later.  He concurred with the VA 
physician's opinion that the present back condition, 
consisting of residuals of surgery and discogenic disease, is 
not related or secondary to the chronic lumbago diagnosed 
during active service.  



The Board finds these opinions to be of great probative 
value, as the opinions are based upon a more thorough 
examination and review of the available medical evidence than 
the private medical opinions.  Second, the VA examiners 
provided specific support for the opinions rendered, which 
takes into account the service medical records, the negative 
post-service medical examination findings during the 
September 1957 VA examination, and the statements of history 
regarding the onset of the veteran's back pain in December 
1988 and June 1989.  In light of the above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Simply put, the more probative medical 
evidence of record demonstrates that the veteran's current 
low back disorder is not due to the August 1942 accident or 
any other incident or event of active service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53.  


ORDER

Service connection for a low back disorder is denied.  




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



